Citation Nr: 1025319	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs disability compensation in the amount of 
$8,686.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1950 to February 1952.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 decision of an RO's Committee on 
Waivers and Compromises, which denied the Veteran's request for a 
waiver of recovery of an overpayment of VA disability 
compensation in the amount of $8,686.  

In October 2009, the Board remanded the case to the RO for 
additional development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The overpayment at issue in this case was created as a result of 
a retroactive reduction of disability compensation due to the 
Veteran's concurrent receipt of VA disability compensation and 
military retired pay.  The Board remanded the case in October 
2009 for the purpose of determining whether the Veteran may be 
eligible to receive partial or full military retired pay and VA 
disability compensation under legislation enacted in 2003 and 
2004.  





While the appeal was at the Board and which was not in the 
record, the Veteran had already received a retroactive 
compensation payment of $10,376 in July 2006, which covered the 
period of the overpayment from December 2004 through June 2006.  
The payment was made after the Veteran was found to be entitled 
to Concurrent Receipt of Retired and Disability Pay (CRDP), which 
was one of the legislative programs established to allow certain 
veterans to receive some measure of concurrent payments for both 
their retired military pay and their VA disability compensations.  

What is not clear from the record, which includes worksheets 
showing CRDP payments due and paid to the Veteran dated in July 
2008 and September 2009 and an audit conducted by the RO in about 
March 2010, is whether the CRDP payment to which the Veteran was 
entitled was offset by the $8,686 overpayment in his account.  In 
other words, was the overpayment of $8,686 repaid at the time 
that the CRDP payment was made (and thus the Veteran received 
less than what he was entitled to from the CRDP payment in July 
2008 and the overpayment in his account was erased), or was the 
CRDP payment in addition to or duplicative of the concurrent 
payments previously received by the Veteran for the period of 
December 2004 through June 2006 (and thus an overpayment 
continued in his account)?  

It appears from a letter received from the Veteran in December 
2008, after the CRDP payment was made, that the indebtedness may 
have continued, as the Veteran indicated that he was informed his 
debt had been reduced to $5,562.  The RO should clarify the 
matter of whether an overpayment existed after the CRDP payment 
was made.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)









Accordingly, the case is REMANDED for the following action:

1.  Inquire of the appropriate VA 
department or VA debt management center 
whether the CRDP payment made to the 
Veteran in July 2006 was offset by the 
overpayment of $8,686 previously created 
in his account for concurrent receipt of 
military retired pay and VA disability 
compensation benefits during the period of 
December 2004 through June 2006.  

If the CRDP payment was duplicative of 
previous payments for the period at issue, 
request documentary evidence as to whether 
the overpayment in the Veteran's account 
has now been repaid from reductions in his 
monthly payments or by the Veteran.  

All documentation of the RO's inquiries 
should be associated with the claims file. 

2.  If the $8,686 overpayment in the 
Veteran's account was not repaid in full 
or in part at the time of the payment of 
CRDP in July 2006, and the overpayment 
continues to exist in full or in part, 
request that the Veteran furnish a 
financial status report. 

3.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the Board. 





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


